     Case 1:16-cr-00338-PKC Document 295 Filed 02/14/20 Page 1 of 1

l{ramer Levin


Paul H. Schoeman
Partner                                           1177 Avenue of the Americas
T 212.715.9264                                    New York, NY 10036
F 212.715.8064                                    T 212.715.9100
PSchoeman@kramerlevin.com                         F 212.715.8000

February 14, 2020


ViaECF
                                               Appii-:•<1t1lm Grant1.:d. ____7 / ··J'
                                                                                      , , ./I~-" v·/
                                                                                   ,.,• /
                                                                      ,.-;:; . , / .·,·/
                                                                     ~;;.;7          •'
                                                                                                    -r- ,.---r
                                                                                      , 1/_,,,. ,. ~ .,..-.---· .'_.,.,f
                                                                                              ..,,,,,,,.-   /   ./
                                                                                                                        __-
                                                                                                                          ,,, ~•'       ·"   ✓
                                                                                                                                                 4

                                                                                                                                                     ..




Honorable P. Kevin Castel
United States District Judge
                                                So Ordered:
                                                                         /
                                                                        / /    i / /, •"'
                                                                              •'

                                                                     ./ -Hon. P <&,m Castel,
                                                                                              /,'               /J       ., v


                                                                                                                                    U.S.D.J.
                                                                  /,.
Southern District of New York                                    V

Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007
                                                                        ~-11
                                                                        ·-·
                                                                                                                                                 )-fJ


          Re:       United States v. William T. Walters, No. Sl 16 Cr. 338 (PKC)

 Dear Judge Castel:

                   We write on behalf of our client, William T. Walters, to request an
 extension of time to file our reply brief with respect to Mr. Walters' motion concerning
 the calcula,ti0fi·of restitution in the above-captioned action. The replymepiorandum is
 due today~'.:;.~~~tfully request an extension to February 19, 2020.
                                                                                            A~.---
                                                                                                       J
                 We request the extension in order to be able to res";;-nd to the letter filed
 last night by the Government, which addressed and enclosed Judge Engelmayer's
 decision earlier this week in United States v. Afriyie, 16 Cr. 377 (PAE). (0kt. No. 294.)

                     The government consents to this request.


  Respectfully submitted,

  /s/ Paul H. Schoeman
  Paul H. Schoeman, Esq.

  cc:      AUSA Margaret Graham (by ECF)




  KRA MER LEVIN NAF1 ALIS & FR ANKEL LLf'
                                                                                              f'ARIS            l    NEW YORK ] SILICON VALLEY
